DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The rejection of claims 1-13 on the ground of statutory double patenting over claims 1-13 of U.S. Patent No. 10,454,307, set forth in the Office Action mailed 09/22/20, is hereby withdrawn in response to the amendment filed 06/08/21.
The rejection of claims 14-15 on the ground of nonstatutory obviousness-type double patenting over claims 14-15 of U.S. Patent No. 10,454,307, set forth in the Office Action mailed 09/22/20, is hereby withdrawn in response to the approved terminal disclaimer filed 06/08/21.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Kesler, fails to teach:
“a secondary coil … providing induced operative alternating current … responsive to a primary coil circuit in a glass cooktop”, as set forth in claim 1; and
a primary coil circuit … cooktop … glass surface … a primary coil of the primary coil circuit … for inducing an actuating operative current in the secondary coil”, as set forth in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 30, 2021